DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 
Notice to Applicant
Claims 1-19 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13, 15, and 17 are rejected under 35 USC 103 as being obvious over US Patent Number 6,668,760 to Groh in view of US Patent Application Number 2008/0163829 to Lee.

Regarding claim 1, Groh discloses a method comprising,
Receiving a filtered signal from a filtering component of the collar device (column 4, lines 20-23 disclose “Those skilled in the art will recognize the various filters, amplifiers and other signal conditioning devices that can be used to prepare the measured vibrations for further processing”), the filtering component for receiving and filtering an electrical signal from a piezoelectric element, wherein the piezoelectric element is configured to receive vibrations of at least one acoustic event (column 3, lines 60-62 disclose “the sensor 100 is a piezoelectric vibration sensor that is in contact with the dog for measuring vibrations produced by the dog”) from a electrode probe (column 5, lines 50-53 disclose “The vibration sensor 100 includes an exposed probe 300 adapted to engage the throat of the dog and move in response to vibrations of the dog’s vocal chords”), wherein the electrode probe is secured to a receiving cavity of the collar device (see Figure 3), wherein at least one elastomeric ring encircles the metal electrode probe (gaskets 310, 312), wherein the at least one elastomeric ring mechanically isolates the electrode probe from the receiving cavity (column 5, lines 63-66 disclose “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 form the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”), the receiving the 
Applying one or more tests to the filtered signal in a sequence, wherein each test of the one or more tests assesses the filtered signal for the presence of one or more characteristics (column 6, lines 37-40 disclose “Once the vibration frequency has been determined, the processor determines whether the frequency falls within a frequency range selected to represent the frequencies of a dog’s bark”), the determining the presence of the one or more characteristics comprising a failure to identify the at least one acoustic event as a first event (column 6, lines 40-43 disclose “If the frequency is not in the proper range, it is assumed not to be a bark and the spray control bark collar returns to step 400 and continues monitoring the reservoir fill state”);
Terminating the applying the one or more tests when a test determines the presence of the one or more characteristics (column 6, lines 43-50 discusses the processor moving on to deterrents when a proper bark frequency is detected); and
Identifying the at least one acoustic event as the first event upon an occurrence of completing all tests of the one or more tests, the completing all tests including each test in the sequence determining the absence of the one or more characteristics (see column 6, lines 37-50).
Groh does not disclose applying a plurality of tests.  However, this limitation is taught by Lee.  Paragraph 17 discloses “The processing device 24 receives the electrical signal generated by the transducer 22.  The processing device processes the electrical signal, 
Groh does not disclose the probe being metal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the probe out of whatever material would best transmit vibrations to the sensor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 2 (dependent on claim 1), Groh discloses the assessing the filtered signal for the presence of the one or more characteristics includes the filtered signal comprising a number of timeslots falling below a threshold.  Column 4, lines 16-19 disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”.  

Regarding claim 9 (dependent on claim 1), Groh discloses the metal electrode probe being in contact with skin of an animal.  Column 5, lines 50-53 disclose “The vibration 

Regarding claim 10 (dependent on claim 1), Groh discloses the first event comprising at least one bark.  Column 3, lines 48-50 disclose “The spray control bark collar 10 detects the barking of the dog through the measuring of vibrations produced by the dog”.  

Regarding claim 11 (dependent on claim 1) and 12 (dependent on claim 1), Groh discloses the isolating comprising minimizing damping of the vibrations by the receiving cavity and preventing an exchange of energy from the receiving cavity to the metal electrode probe.  Column 5, lines 63-66 disclose “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 form the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”.

Regarding claim 13 (dependent on claim 1), Groh does not explicitly disclose the at least one elastomeric ring being removable.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gaskets removable to allow them to be repaired or replaced, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 15 (dependent on claim 1), Groh discloses a securing component for securing the piezoelectric element in a secured position (case 304), wherein the secured 

Regarding claim 17 (dependent on claim 1), Groh discloses providing a high impedance input to match a high impedance output of the piezoelectric element (since the impedance is not being changed by the piezoelectric element, the impedance of the input would inherently match the impedance of the output) and passing the filtered signal through a high pass filter (column 4, lines 16-19 disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”, the lower limit for the specified frequency range comprises a high pass filter).  

Claims 3-4 and 7-8 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,668,760 to Groh in view of US Patent Number 7,900,585 to Lee.

Regarding claim 3 (dependent on claim 1), Groh does not disclose the assessing the filtered signal for the presence of the one or more characteristics includes the filtered signal comprising a signal amplitude that exceeds a threshold.  However, this limitation is taught by Lee.  Column 5, lines 12-15 disclose “The processing device 24 processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”.  It would be obvious to a person having ordinary skill in the art to modify Groh 

Regarding claim 4 (dependent on claim 1), Groh and Lee further teach the assessing the filtered signal for the presence of the one or more characteristics includes the filtered signal comprising a number of timeslots meeting a minimum amplitude requirement falling below a threshold.  Column 4, lines 16-19 of Groh disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”, the durational limits corresponding to the number of timeslots, and Column 5, lines 12-15 of Lee disclose “The processing device 24 processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”, sets a minimum amplitude requirement.

Regarding claims 7 (dependent on claim 1) and 8 (dependent on claim 1), Lee further teaches the assessing the filtered signal for the presence of the one or more characteristics comprise the filtered signal comprising a peak-to-peak amplitude in one or more timeslots exceeding an average peak-to-peak amplitude or an absolute average amplitude exceeding an absolute average amplitude of its two neighboring timeslots.  Column 5, lines 12-15 of Lee disclose “The processing device 24 processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”.  A processing 
Lee does not disclose the peak-to-peak amplitude in one or more timeslots exceeding an average peak-to-peak amplitude or the absolute average amplitude exceeding an absolute average amplitude of its two neighboring timeslots by a factor of at least 1.75.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the amplitude ratio at whatever amount was needed to filter out sounds that aren’t a bark, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-6 and 18-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,668,760 to Groh in view of US Patent Application Number 2010/0050954 by Lee.

Regarding claim 5 (dependent on claim 1), Groh does not disclose the assessing the filtered signal for the presence of the one or more characteristics comprises one or more timeslots of the filtered signal including a ratio of absolute average voltage to peak to peak voltage falling below a threshold.  However, this limitation is taught by Lee.  Paragraph 50 discloses “When the vibration amplifier output falls below a predetermined threshold voltage as a result of bark detection through the vibration sensor 610, the microcontroller 622 waves up from the low-power sleep state and begins processing”.  It would be obvious to a person having ordinary skill in the art to modify Groh using the 

Regarding claim 6 (dependent on claim 1), Groh discloses the assessing the filtered signal comprises passing the filtered signal through a low pass filter to provide a low pass filtered signal, wherein the assessing the filtered signal for the presence of the one or more characteristics comprises one or more timeslots of the low pass filtered signal. Column 4, lines 16-19 disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”, the higher limit for the specified frequency range comprises a low pass filter.  Lee further teaches the signal including a ratio of absolute average voltage to peak to peak voltage falling below a threshold.  Paragraph 50 discloses “When the vibration amplifier output falls below a predetermined threshold voltage as a result of bark detection through the vibration sensor 610, the microcontroller 622 waves up from the low-power sleep state and begins processing”.

Regarding claim 18 (dependent on claim 1), Lee further teaches the receiving and filtering comprising at least one of attenuating the electrical signal and applying gain to the electrical signal to match a range of an analog to digital converter.  Paragraph 41 discloses “the microcontroller 622 is a microcontroller having an onboard analog-to-digital converter” and 51 discloses “The operation of the voltage booster 606 can result in 

Regarding claim 19 (dependent on claim 1), Lee further teaches the receiving and filtering comprising using the analog to digital converter to convert the electrical signal to a digital signal.  Paragraph 41 discloses “the microcontroller 622 is a microcontroller having an onboard analog-to-digital converter”.  

Claims 14 and 16 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,668,760 to Groh in view of US Patent Number 5,601,054 to So.

Regarding claim 14 (dependent on claim 1), Groh does not disclose the at least one elastomeric ring being over-molded onto the metal electrode probe.  However, this limitation is taught by So.  So discloses an electrode cap 40 made of a resilient material to prevent vibrations signals other than the vibration signal generated by the dog barking (column 2, lines 58-61), and Figures 2A and 2B show electrode cap 40 being over-molded over electrode 26.  It would be obvious to a person having ordinary skill in the art to modify Groh using the teachings from So to over-mold the elastomeric ring onto the metal probe in order to produce a more uniform thickness and better bonding in order to better isolate the probes.

Regarding claim 16 (dependent on claim 15), So further teaches the securing component comprises a damping element between the piezoelectric element and the 

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are moot in view of the current grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642